Citation Nr: 0513692	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  99-12 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for neuropathy of the back 
and legs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought on 
appeal.  The Board considered this appeal in January 2001 and 
again in October 2001 and remanded the case both times for 
compliance with the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)).  The RO completed all requested development, but 
continued the denial of benefits.  As such, this appeal is 
properly returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has degenerative arthritis of the spine and 
neuropathy of the lower extremities that began over one year 
subsequent to discharge from active service and is not 
medically related to active service and/or a service-
connected right shoulder disability.


CONCLUSION OF LAW

Neuropathy of the back and legs was not incurred in active 
service nor is it presumed to have been incurred during 
service or as a result of a service-connected disability.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The evidence of record reveals that the veteran has 
degenerative arthritis of the spine.  Arthritis is deemed to 
be a chronic disease under 38 C.F.R. Section 3.309(a).  Thus, 
because arthritis is a chronic disease, service connection 
may be granted under 38 C.F.R. Section 3.307(a)(3) if the 
evidence shows that the disease manifest to a degree of ten 
percent or more within one year from the date of separation 
from service.  See 38 C.F.R. § 3.307.  Separation from 
service is defined as the veteran's discharge date.  See 
38 C.F.R. § 3.307(a)(2).  Therefore, because the veteran was 
discharged from service in September 1968, the evidence must 
show that her chronic disease manifest to a degree of ten 
percent by September 1969 in order for service connection to 
be granted based upon a presumptive period.  There is no 
statutory or regulatory provision to allow for an extension 
of a presumptive period.

Service medical records show that the veteran fractured her 
right clavicle in a motor vehicle accident in 1968.  There is 
no evidence of any back and/or leg injury during service.  
The veteran was discharged from service in September 1968 for 
the convenience of the Government because she was pregnant.  
At her discharge examination, the examining physician noted 
backaches with soreness, but there was no finding of a back 
disability.

The veteran asserts that she has had back pain since active 
service and that her current back and leg disabilities are 
results of her in-service right clavicle injury.  Post-
service treatment records show that the veteran began 
complaining of back pain following a 1993 motor vehicle 
accident and that she was determined to have degenerative 
arthritis of the spine and neuropathy of the lower 
extremities in the late 1990's.  Treatment records do not 
include a medical opinion linking back and/or leg complaints 
to either the veteran's period of active service or her in-
service clavicle fracture.

The veteran underwent VA examinations in August 1998 and 
related having back pain since a motor vehicle accident in 
1993 as well as recent right leg numbness.  X-rays revealed 
degenerative disc disease of the thoracic and lumbar spine.  
The examiner diagnosed lumbosacral spine degenerative 
arthritis with loss of function due to pain.

Current treatment records show continued complaints of low 
back pain with radiating pain and numbness into both legs.  
The veteran is followed in a VA pain clinic.  She is 
prescribed medication for neuropathy as well as for various 
other disorders.

Social Security Administration (SSA) records show that the 
veteran was found to be disabled for its purposes effective 
March 1998 due to peripheral neuropathy of the lower 
extremities and carpal tunnel syndrome.  The SSA disability 
determinations include the finding that the veteran's 
complaints of back pain began following a motor vehicle 
accident in the 1990's.  The Board notes that it is not bound 
by the findings of disability and/or unemployability made by 
other agencies, including the SSA.  See Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991).  

Given the evidence as outlined above, the Board finds that 
the veteran has degenerative arthritis of the spine and 
neuropathy of the lower extremities that began well over one 
year after discharge from active service.  These disabilities 
did not have their origin during the veteran's period of 
active service and are not results of the veteran's service.  
Additionally, the veteran's back and leg disabilities are not 
due to a service-connected right shoulder disability.  
Specifically, there is no medical evidence linking the 
current diagnoses to the veteran's period of service and/or 
her right clavicle injury.  The veteran's assertions, 
standing on their own, are insufficient to establish a 
relationship between current disability and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
Consequently, service connection for neuropathy of the back 
and legs is denied.

Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 

Duty to Notify 

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in June 1998, long before the 
VCAA was enacted, and the VCAA notice was first given to the 
veteran in April 2001.  Fortunately, the Court acknowledged 
in Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in 
letters dated in April 2001, October 2001, May 2003, and 
August 2003.  The Board finds that the information provided 
to the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that she was clearly notified of 
the evidence necessary to substantiate her claim and the 
responsibilities of VA and the veteran in obtaining evidence.  
The letters stated that (1) the evidence needed to 
substantiate the veteran's claims was, among other things, 
evidence that the veteran currently had a disability as a 
result of an in-service injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Board 
notes that although the Court in Pelegrini I and again in 
Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording her physical 
examinations.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  In 
fact, the veteran advised VA in September 2004 that she had 
no additional evidence to submit and/or identify to 
substantiate her claim.  

The veteran was also given an opportunity to testify before 
an RO hearing officer and/or the Board.  The veteran elected 
not to present personal testimony.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for neuropathy of the back and legs is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


